Citation Nr: 0612207	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
insect bite with cellulitis to left inguinal area, resolved.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1967 to 
October 1971.
 
The issue of a compensable rating for status post insect bite 
with cellulitis to left inguinal area comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 2001, a statement of the case was issued 
in April 2001, and a substantive appeal was received in May 
2001.  

The issues of service connection for peripheral neuropathy of 
the lower extremities comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in April 
2003, a statement of the case was issued in September 2003, 
and a substantive appeal was received in September 2003.  

A Board hearing at the RO was scheduled for June 2005, but 
the veteran failed to appear. 

In a June 2003 statement, the vet claimed entitlement to 
service connection for scar tissue of the left hip.  In 
October 2003, the RO sent a letter to the veteran concerning 
further development of this issue.  However, no further 
action has occurred.  Thus, this issue is referred back to 
the RO for appropriate action.  Also, in February 2004 and 
July 2004 statements, the veteran claimed muscle damage in 
the left hip area.  This issue is also referred back to the 
RO for necessary action. 

The issues of entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected status post insect bite with 
cellulitis to left inguinal area is not manifested by 
tenderness, ulceration or pain on examination; nor is there 
any limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected status post 
insect bite with cellulitis to left inguinal area have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including 
§§ 4.7, 4.118, and Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the rating issue on appeal.  The 
discussions in the rating decision, statement of the case and 
supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a March 
2005 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  He was advised, at page 2, to 
send any treatment records pertinent to his claimed 
condition.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in May 
2000, the veteran claimed a compensable rating for his 
service-connected status post insect bite with cellulitis to 
left inguinal area, which was denied in an October 2000 
rating decision.  In March 2005, a VCAA letter was issued.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in March 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in January 2006.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to a 
higher rating, any question as to the appropriate effective 
date to be assigned is rendered moot. 

Furthermore, with regard to the increased rating issue, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
medical records, VA treatment records and VA examinations.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
increased rating issue and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded a VA examination in April 2004 for 
his service-connected status post insect bite with cellulitis 
to left inguinal area.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the increased rating issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
increased rating issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected status post insect bite 
with cellulitis to left inguinal area warrants a compensable 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a noncompensable rating under the 
provisions of Diagnostic Code 7805 for scars.  The Board must 
also consider other applicable codes.  Under the criteria in 
effect at the time the veteran filed his initial claim (that 
is, prior to August 30, 2002), Diagnostic Code 7803 provided 
for a 10 percent rating for superficial scars that are poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provided for a 10 percent rating for superficial scars that 
were tender and painful on objective demonstration.  
Diagnostic Code 7805 called for rating scars based on 
limitation of motion of the part affected.

VA promulgated new regulations for rating scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Under the new criteria for 
Diagnostic Code 7801, a 10 percent rating is assigned for a 
scar on other than the head, face or neck, that is deep 
(associated with underlying soft tissue damage) or that 
causes limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is awarded if the 
area or areas exceeding 12 square inches (77 sq. cm.); a 30 
percent rating is warranted for area or areas exceeding 72 
square inches (465 sq. cm.); and a 40 percent rating is 
warranted for area or areas exceeding 144 square inches (929 
sq. cm,).
  
Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  A superficial 
and unstable (involving frequent loss of covering of skin 
over the scar) scar will be assigned a maximum 10 percent 
rating under Diagnostic Code 7803.  Similarly, a scar that is 
superficial and painful on examination will be assigned a 
maximum 10 percent rating under Diagnostic Code 7804.  
Finally, Diagnostic Code 7805 provides that a scar may also 
be evaluated based on limitation of function of the affected 
part. 

Limitation of motion of the thigh and hip are evaluated under 
the rating criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, and 5253.  Limitation of 
extension of the thigh to 5 degrees warrants assignment of a 
maximum 10 percent evaluation under Diagnostic Code 5251.  
Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where limitation is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.

The evidence of record has been reviewed by the Board.  An 
October 2000 VA examination report diagnosed the veteran with 
status post insect bite with cellulitis to left inguinal 
area, resolved, without apparent neurological sequelae.  The 
examiner noted a 4 cm. by 1 cm. scar to the left anterior of 
the iliac spine area that was well-healed and barely visible.  
The scar was non-tender and there were no masses or other 
abnormalities palpable in the left inguinal area.  The 
veteran was negative for Tinel sign over the femoral nerve.  
There was no finding of neurological disease or disorder.

The veteran was afforded a VA fee-based examination in April 
2004.  The examination report noted that there was a level 
scar in the left inguinal region measuring about 4 cm. by .5 
cm. and another level scar at the left anterior proximal 
thigh measuring about 3 cm. by .5 cm.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, Keloid formation, 
hyperpigmentation, abnormal texture or limitation of motion.  
There were no burn scars or skin disease present.  The 
inguinal region was non-tender and had a general doughy feel 
to palpation.  The diagnosis of status post insect bite with 
cellulitis to left inguinal area remained the same.  

The Board now turns to rating the veteran's service-connected 
status post insect bite with cellulitis to left inguinal area 
under the new and old criteria.  There is no competent 
medical evidence that the veteran's scars are poorly 
nourished with repeated ulceration or tender and painful on 
objective demonstration to warrant a compensable evaluation 
under the old Diagnostic Codes 7803 and 7804.  

Under the new criteria, Diagnostic Code 7801 is not for 
application because the medical evidence or record does not 
show that the veteran's scars are deep or cause limited 
motion.  Further, the veteran's scars do not exceed an area 
or areas of 144 square inches (929 sq. cm.) to warrant a 
maximum 10 percent rating under Diagnostic Code 7802.  
Moreover, the April 2004 VA fee-based examination showed that 
the scars were not unstable or painful on examination.  Thus, 
Diagnostic Codes 7803 and 7804 are not for application. 

With respect to Diagnostic Code 7805, which allows for rating 
the scar based on limitation of motion under both the new and 
old criteria, the April 2004 examination found no limitation 
of motion due to the veteran's scars in association with his 
service-connected status post insect bite with cellulitis of 
the left inguinal area.  Thus, Diagnostic Codes 5251, 5252 
and 5253 regarding limitation of motion of the hip and thigh 
are not applicable.

Therefore, based on the above analysis, the Board finds that 
a compensable rating is not warranted for the veteran's 
service-connected status post insect bite with cellulitis to 
left inguinal area as a preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A compensable rating for the veteran's service-connected 
status post insect bite with cellulitis to left inguinal area 
is not warranted.  To this extent, the appeal is denied.


REMAND

The veteran is also claiming service connection for 
peripheral neuropathy of the lower extremities, to include as 
secondary to herbicide exposure as well as secondary to his 
service-connected status post insect bite with cellulitis to 
left inguinal area.  The RO issued a statement of the case in 
September 2003 and a  timely substantive appeal was filed by 
the veteran that same month.  Since that time, additional 
evidence has been received of record which is pertinent to 
the peripheral neuropathy issues.  However, the RO has not 
provided the claimant with a supplemental statement of the 
case showing consideration of this evidence with regard to 
the peripheral neuropathy issues.  The appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that 
all evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his 
claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, the appeal must be returned 
to the RO. 

Moreover, in reviewing some of the 2004 VA medical reports 
pertaining to the peripheral neuropathy issues, it appears 
that the examiners have not offered clear opinions as to 
whether there is in fact a current diagnosis of peripheral 
neuropathy and, if so, whether the disorder is related to 
service (to include herbicide exposure) or to the service-
connected residuals of the insect bite with cellulitis to the 
left inguinal area.  Appropriate clarification in this regard 
is necessary. 

As previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Since 
the Board is remanding this case for another matter, it 
is reasonable for the RO to give additional VCAA notice 
to comply with Dingess.  

The case is hereby REMANDED for the following actions:

1.  In connection with the service 
connection claims, The RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should take appropriate action 
(to include a VA examination if 
necessary) to obtain medical 
clarification regarding the 2004 VA 
medical records.  In this regard, the RO 
should obtain competent opinions:
     a)  as to whether a diagnosis of 
peripheral neuropathy of the lower 
extremities is warranted, and
     b) if so, whether the disorder is 
related to service (to include herbicide 
exposure) or to the service-connected 
residuals of an insect bite with 
cellulitis to the left inguinal area.  
The claims file must be made available to 
the medical examiner in connection with 
the request for clarification. 

3.  The RO should review the record, to 
specifically include all evidence 
received since the statement of the case, 
and determine whether service connection 
for peripheral neuropathy of the lower 
extremities, to include as secondary to 
herbicide exposure as well as secondary 
to his status post insect bite with 
cellulitis to left inguinal area, is 
warranted.  

4.  Unless the benefit sought is granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


